Citation Nr: 0206443	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Service connection for chronic disability manifested by high 
cholesterol.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from August 1972 until August 
1981, and from November 1981 until August 1997.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas, which denied the benefit sought on appeal.

It is observed that the veteran was scheduled to appear 
before a Member of the Board in December 2001.  Evidence 
contained in the claims file indicates that this hearing was 
canceled at the request of the veteran's accredited 
representative.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's elevated cholesterol level is a diagnostic 
test finding.

3.  The medical record does not reflect a diagnosis of a 
chronic disability manifested by elevated cholesterol.


CONCLUSION OF LAW

High cholesterol is not a disease, disability, or injury for 
which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for tuberculosis or a 
chronic disability manifested by high cholesterol was first 
considered and denied by the RO in a November 1997 rating 
decision.  The veteran disagreed with that decision as it 
pertained to service connection for high cholesterol, and 
initiated this appeal. 

Duty to notify and assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements made by the veteran in support of his 
claim.  The Board is unaware of any additional evidence which 
is available in connection with this appeal.  The Board also 
notes that by virtue of the statement of the case, the 
veteran was given notice of the information or other evidence 
necessary to substantiate his claim.  Therefore, no further 
assistance to the veteran regarding notice and development is 
required.  

Moreover, the Board finds that while the VCAA was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements for the VCAA 
have already been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001); see also 38 U.S.C.A. § 
101(16) (West 1991).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


Factual background

While in service, the veteran was treated on multiple 
occasions for high cholesterol.  Physical examinations in 
August 1990, June 1995 and April 1997 did not reveal the 
existence of any chronic disability manifested by high 
cholesterol.  A chest x-ray taken in August 1990 reflected 
normal findings, and further x-ray evidence in June 1995 
noted that the veteran had no active tuberculosis.  
Additionally, in August 1995, the veteran was noted to have a 
normal electrophoretic pattern.  The remainder of the service 
medical records failed to show the presence of any chronic 
disability manifested by elevated cholesterol.

Following separation from service, the evidence of record 
reveals that the veteran was treated by VA on an outpatient 
basis for high cholesterol.  In a September 2001 treatment 
report, the veteran's blood pressure was described as 
"borderline."  None of the outpatient treatment records 
contain any diagnosis of a chronic disability manifested by 
elevated cholesterol.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  Here, the evidence of record fails to establish 
any of these elements, and therefore the veteran's claim must 
fail.  

Regarding the first criterion, the record contains no medical 
evidence demonstrating a current disorder.  The Board 
acknowledges findings in the VA outpatient treatment reports 
showing elevated cholesterol and triglycerides, however such 
readings are actually laboratory results and are not, in and 
of themselves, disabilities.  See 61 Fed. Reg. 20445 (May 7, 
1996).

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus: "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

High cholesterol itself is not a disease, injury, or 
disability, even though it may be considered a risk factor in 
the development of certain diseases.  Inasmuch as the veteran 
has no current diagnosis of a chronic disability manifested 
by high cholesterol, there is no legal basis to grant this 
claim.  As the law, rather than the evidence, is dispositive 
in this case, the claim is denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's claim 
of service connection for a chronic disability manifested by 
high cholesterol must be denied.  

ORDER

Service connection for a chronic disability manifested by 
high cholesterol is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

